Berry, J.
Prior to the passage of Laws 1876, c. 44, an assignment of personal property in trust for the benefit of creditors, accompanied with such delivery to the assignee as the nature of the property permitted, was not required to be in writing. ' This was so because the general authority of the owner of'property to dispose of the same for any lawful purpose ivas not qualified by any positive rule of law, making writing necessary to the validity of such assignments. Curtis v. Norris, 8 Pick. 280. The plaintiffs’ ■counsel is mistaken in his claim that Gen. St. c. 41, § 9,1 refers to the making of assignments in trust for creditors. Parol evidence of a valid and completed verbal agreement is not excluded by the fact that the agreement is ■subsequently reduced to writing.
Judgment affirmed.

 This section is as follows:
“Every grant or assignment of any existing trust in goods or things in action, unless the same is in writing, subscribed by the party making the same, -or by his agent lawfully authorized, shall be void.”